Citation Nr: 9914494	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  96-05 490A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disorder.

2.  Entitlement to service connection for a right elbow 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert W. Legg, Associate Counsel

INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan, which denied the benefits sought.  The 
veteran, who had active service from November 1985 to August 
1994, as well as prior active service, appealed that 
decision.

In April 1998, the Board remanded this claim for additional 
evidence.  The RO has since obtained the additional evidence, 
and the claim has been referred to the Board for appellate 
review.


FINDINGS OF FACT

1.  The veteran has not claimed that he fractured his distal 
right clavicle during service.

2.  The veteran's service medical records do not reflect that 
the veteran fractured his distal right clavicle during 
service and the veteran does not allege otherwise.

3.  There is no competent medical evidence of a current right 
shoulder disorder, other than a healed fracture of the right 
clavicle noted on X-ray in November 1994.

4.  There is no competent medical evidence of a current right 
elbow disorder.  


CONCLUSIONS OF LAW

1.  The claim for service connection for a right shoulder 
disorder is not well grounded.  38 U.S.C.A. § 5107(a)

2.  The claim for service connection for a right elbow 
disorder is not well grounded.  38 U.S.C.A. § 5107(a) 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1998).  However, the threshold 
question in any claim for VA benefits is whether the claim is 
well grounded.  The veteran has "the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a); Robinette v. Brown, 8 Vet. App. 69, 73 
(1995).  A well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of § [5107]."  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate the incurrence or 
aggravation of a disease or injury in service, the existence 
of a current disability, and a nexus between the in-service 
injury or disease and the current disability.  Medical 
evidence is required to prove the existence of a current 
disability and to fulfill the nexus requirement.  Lay or 
medical evidence, as appropriate, may be used to substantiate 
service incurrence.  Epps v. Gober, 126 F.3d 1464 (1997). 

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which lay observation is competent.  If the 
chronicity provision is not applicable, a claim may still be 
well grounded or reopened on the basis of 38 C.F.R. 
§ 3.303(b) if the condition is observed during service or any 
applicable presumption period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 488, 498 (1997).

The veteran's service medical records reflect various 
treatment for complaints of right shoulder and/or elbow pain 
from 1989 onward.  A February 1989 service medical record 
reflects complaints of right elbow pain for the previous two 
weeks, as a result of a fall.  Slight swelling of the right 
elbow was noted, and a possible hairline fracture was 
considered a possibility.  Full range of motion was noted, 
but it was very tender to the touch, and there was some 
minimal edema.  X-rays later excluded the presence of a 
fracture, however.  The assessment following examination was 
contusion of the right elbow with resolving cellulitis.

In June 1990, the veteran again sought treatment for right 
elbow pain.  The veteran reported that the pain had increased 
about three months previously after throwing a heavy line.  
Tendonitis was diagnosed.  In November 1990, the veteran 
complained of a one-year history of right elbow pain and he 
was referred to physical therapy.  X-rays from November 1990 
noted a normal right elbow.  In December 1990, the assessment 
was improving right elbow pain.  In January and February 
1991, however, the veteran was again seen for complaints of 
right elbow pain.

A March 1993 X-ray noted a normal right shoulder.  In April 
1993, the veteran had complaints of right shoulder pain when 
throwing a softball.  The veteran informed the military 
clinician that this pain had been present for the past three 
to five years, and that sports increased symptomatology.  The 
veteran was diagnosed with trapezius muscle irritation.  The 
veteran was discharged from service as a result of service-
connected non-Hodgkin's lymphoma in August 1994.  A 
separation examination report is not part of service medical 
records.

As part of this current claim, the veteran was provided a VA 
examination in November 1994.  The veteran informed the 
examiner that he noticed right shoulder pain while playing 
softball around 1985 or so.  The veteran further related that 
he sought treatment in service, but not physical therapy or 
surgery.  The veteran also related that he fell while on 
ship, injuring his right elbow.  The veteran related that he 
had pain in his joint upon full extension since the injury, 
and while he reported some physical therapy, he denied 
surgery.

Objectively, the veteran denied pain when his right shoulder 
was palpated, and the range of motion of his right shoulder 
was from zero to 180 degrees forward flexion and abduction.  
Internal and external rotation was from zero to 90 degrees.  
The veteran denied pain during all of these range of motion 
studies.  The veteran's range of motion of the right elbow 
was from zero to 135 degrees, and he similarly denied pain 
with motion.  X-rays of the shoulder reflected the presence 
of an old healed fracture of the right distal clavicle, and a 
normal right elbow.  The examiner diagnosed the veteran with 
a probable history of right rotator cuff tendinitis, status 
post fracture of the distal right clavicle, and history of 
right elbow trauma and tendinitis.

The veteran was provided a hearing before an RO hearing 
officer in May 1996.  The veteran related that during 
service, while playing softball, he "threw-out" his 
shoulder while throwing hard from centerfield to third base.  
Specifically, the veteran stated that he then felt 
substantial pain in his shoulder joint.  However, the veteran 
conceded that the shoulder did not come out of the socket, 
because he could move his right shoulder.  The veteran stated 
that his right shoulder again gave him difficulty later when 
playing softball, but that treatment providers could not tell 
him what was wrong with his shoulder.  The veteran stated 
that if he currently threw a ball overhead, his shoulder 
would hurt.  However, the veteran also conceded that he did 
not note any limitation of motion of the shoulder, nor would 
he have pain in his shoulder, except when throwing a ball 
overhead.  As to his right elbow, the veteran testified that 
he fell during service while responding to a general quarters 
alarm.  The veteran continued that his elbow swelled 
significantly afterwards.  More recently, the veteran stated 
that if he lifted anything heavy he experienced pain.  

In light of the above, the Board must conclude that the 
veteran's claims for service connection are not well 
grounded, and must be denied.  In this respect, the Board 
notes that the veteran has never alleged, nor do his service 
medical records reflect, that the veteran fractured his right 
distal clavicle during service.  Thus, while the veteran 
currently has been noted to have X-ray evidence of an old 
fracture of the right distal clavicle, evidence has not been 
submitted to reflect that such was incurred during service.

Further, there is no other evidence affiliated with the 
claims file that would reflect that the veteran currently has 
a right shoulder disorder, other than the fracture of the 
right clavicle and specifically, a right shoulder disorder 
related to service.  In this respect, the examiner who 
conducted the November 1994 VA examination did not find a 
current disability of the right shoulder, only a probable 
history of right rotator cuff tendinitis.  Similarly, the 
examiner stated that the veteran had a history of right elbow 
trauma and tendinitis.  Notably, she did not diagnose the 
veteran currently with tendinitis.  As such, the Board is 
unable to conclude that the evidence includes competent 
medical evidence that the veteran currently has a right elbow 
disorder.

In the absence of evidence of a claimed disability, there can 
be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992), Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).  As the veteran does not have a current right 
shoulder disorder, other than a notation of a healed fracture 
visualized by X-ray which he does not contend is due to 
service, and as the veteran does not have a right elbow 
disorder, these claims are not well grounded, and must be 
denied on this basis.

Moreover, the Board notes that even if the evidence were 
interpreted as showing chronic conditions in service pursuant 
to 38 C.F.R. § 3.303, there must be evidence that the veteran 
still has the condition.  As noted above, the record contains 
no such evidence which, in this case, would have to be 
medical evidence demonstrating the presence of a current 
disability.  Further, there is no competent medical evidence 
of a nexus between the currently claimed symptomatology by 
the veteran regarding either the right shoulder or the right 
elbow and the veteran's period of active service. The medical 
evidence reflects the veteran's current complaints of pain on 
certain maneuvers of the right elbow and shoulder, and his 
assertion that such symptomatology had been continuous since 
service.  However, even the veteran's reported continuity of 
symptomatology (which is assumed to be credible solely for 
the purpose of determining whether he has submitted a well-
grounded claim) requires competent medical evidence to relate 
a present condition to that symptomatology.  Savage at 498.   
No such medical nexus opinion is of record. 

The veteran is not competent to offer the required medical 
nexus opinion in this case.  While it is true that a lay 
witness such as the veteran is competent to testify as to 
visible symptoms or manifestations of a disease or 
disability, it is the province of health care professionals 
to enter conclusions which require medical opinions, such as 
a current medical diagnosis of disability or an opinion as to 
the relationship between a current disability and service.  
As a result, while the veteran is competent to testify 
regarding symptomatology experienced during service, or at 
any time, he is not competent to diagnose a current 
disability of the right shoulder or right elbow, nor to offer 
a medical nexus opinion regarding the relationship between 
any claimed current symptomatology of that extremity and 
service, including the relationship to claimed continuous 
post-service symptomatology.  See Grottveit, 5 Vet. App. 91, 
93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

In denying the claims as not well grounded, the Board notes 
that it has not been made aware of any outstanding evidence 
which could serve to well ground the veteran's claims for 
service connection.  In any event, the VA has no duty to 
assist in the absence of a well-grounded claim.  Epps, 126 
F.3d at 1468; Grivois v. Brown, 6 Vet. App. 136, 140 (1994).  
Finally, there is no further duty on the part of VA to inform 
the veteran of the evidence necessary to complete his 
application for the benefit sought.  38 U.S.C.A. § 5103 (West 
1991); McKnight v. Gober, 131 F. 3d 1483 (Fed. Cir. 1997).




ORDER

Service connection for a right shoulder disorder is denied.

Service connection for a right elbow disorder is denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

